 

Exhibit 10.5

 

TIC MANAGEMENT AGREEMENT

 

THIS TIC MANAGEMENT AGREEMENT (the “Agreement”) is made as of this 29th day of
May, 2015 (the “Effective Date”) by and between the following:

 

  DUKE DUKE OF LEXINGTON, LLC,     an Ohio limited liability company     c/o
Fred Keith     Keith & Associates     715 Bakewell Street     Covington, KY
41011           As to a 9.99% undivided interest         COMMANDER COMMANDER
HABERSHAM, LLC,
an Ohio limited liability company     One Grandin Lane     Cincinnati, Ohio
45208     Attn: J. Robert Brown     Facsimile No. (513) 321-5169           As to
a 0.01% undivided interest               BR CDP BR/CDP CB VENTURE, LLC     a
Delaware limited liability company     c/o Bluerock Real Estate, LLC     712
Fifth Avenue, 9th Floor     New York, NY 10019     Attn. Michael Konig    
Facsimile No. (646) 278-4220           and:           880 Glenwood Avenue SE    
Suite H     Atlanta, Georgia 30316     Attn: Rob Meyer     Facsimile No. (404)
890-5681           As to a ninety percent (90%) undivided interest

 

Duke, Commander and BR CDP shall be known collectively as the “Co-Tenants.”

 

 

   

 

WHEREAS, the Co-Tenants have entered into: (i) that certain Tenancy-In-Common
Agreement, dated of even date herewith (“TIC Agreement”), and (ii) that certain
BR/CDP Cheshire Bridge Trust Agreement (the “Trust Agreement”) dated as of May
29, 2015, creating the BR CDP Cheshire Bridge Trust (the “Trust”) and have
pursuant thereto named CB Owner, LLC as trustee (the “Trustee”);

 

WHEREAS, the Co-Tenants are the sole Beneficiaries under the Trust;

 

WHEREAS, the Co-Tenants intend to purchase and hold certain real property
located in Fulton County, Georgia as described in Exhibit “A” attached hereto
and made a part hereof by this reference (the “Property”), which Property shall
be held by the Trustee as an investment for the benefit of the Co-Tenants as set
forth in the Trust Agreement;

 

WHEREAS, pursuant to the TIC Agreement, the Co-Tenants intend to enter into a
Development Agreement with CDP Developer I, LLC, a Georgia limited liability
company (“Catalyst,” and together with its successors and assigns, as the
“Developer”) in substantially the form attached hereto as Exhibit “B”;

 

WHEREAS, the Co-Tenants desire to enter into this Agreement to amend and
supersede certain terms and conditions set forth in the TIC Agreement, and Duke
and Commander shall hereby subordinate and waive certain of their rights under
the TIC Agreement as provided herein;

 

NOW THEREFORE, In consideration of the mutual promises of the Co-Tenants hereto,
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, the Co-Tenants hereby agree as follows:

 

1.          Recitals. The above recitals are true and correct and are
incorporated herein by this reference. For so long as BR CDP, or any successor
in interest to BR CDP’s Co-Tenancy interest, shall have any interest in the
Property, the terms and conditions of this Agreement shall be effective. In the
event Duke and/or Commander acquire one hundred percent (100%) of the Co-Tenancy
interests of BR CDP, then said entities may, at their election, terminate this
Agreement.

 

2.          Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to said terms in the TIC Agreement.

 

3.          Management. Notwithstanding anything contained to the contrary
herein, in the TIC Agreement, in the Trust Agreement or in any other agreement
entered into by all of the Co-Tenants, the Co-Tenants hereby grant to BR CDP the
full, sole and exclusive authority (i.e., without the approval, vote or consent
of Duke and/or Commander) to make, decide or cause the Trustee to make, decide
or implement any and/or all decisions affecting the Trustee, the Co-Tenants, the
Property, and/or arising under the TIC Agreement or the Development Agreement,
including, without limitation, those decisions set forth in Section 11A of the
TIC Agreement, which such decisions include, without limitation, the following:

 

a.A sale, transfer, lease, deed restriction, or grant of easement of/on any
portion of the Property.

 

b.Entering into, and administering, any loan or other debt secured by the
Property or the income therefrom, or upon which any of the Co-Tenants are or may
be personally liable.

 

2

   

 

c.Initiation of a Cash Call Notice to raise Additional Cash.

 

d.Approval of all budgets (for development, operations and/or capital
expenditures).

 

e.Entering into and administering the Development Agreement and any
modifications to the Development Agreement.

 

f.Entering into and administering any contracts and transactions with parties
affiliated with the Developer.

 

g.Replacing the Developer and/or the Trustee (including without limitation, any
replacement of the Trustee contemplated under Section 13 of the Trust
Agreement).

 

h.Taking such other acts or decisions reserved to the Co-Tenants as set forth in
the Development Agreement.

 

i.Entering into or renewing and administering any property management agreement
with respect to the Property.

 

4.          Tax Treatment. In no event shall BR CDP, its principals, members,
attorneys or affiliates (collectively, the “BR CDP Indemnified Parties”) have
any liability to Duke and/or Commander with regard to any determination or
ruling by the Internal Revenue Service that results in the organizational
structure of the tenancy-in-common created by the TIC Agreement, as modified,
amended, expanded or otherwise affected by this Agreement, the Development
Agreement and/or the Trust Agreement, to be characterized as anything other than
a tenancy-in-common for tax purposes (“Characterization Issues”), and each of
Duke and Commander hereby agrees to indemnify the BR CDP Indemnified Parties
against any and all attorney’s fees and costs, claims, losses or damages
associated with any proceeding or hearing instituted by the Internal Revenue
Service in connection with the Characterization Issues.

 

5.          Buy/Sell; Drag Along. BR CDP, Duke and Commander each acknowledge
and agree that BR CDP shall acquire the Co-Tenancy interests of Duke and
Commander in the event BR JV Member (as hereinafter defined) exercises any
so-called “buy/sell” rights or similar rights against CDP JV Member (as
hereinafter defined) in that certain Operating Agreement for BR CDP, by and
between BR Cheshire Member, LLC, a Delaware limited liability company (“BR JV
Member”) and CB Developer, LLC, a Georgia limited liability company (“CDP JV
Member”) dated on or about the date hereof (“BR CDP JV Agreement”). For
avoidance of doubt, the intent of the foregoing is to effect a “drag along” so
that all Co-Tenancy and ownership interests of Duke and/or Commander shall be
acquired by BR JV Member in the event BR JV Member acquires the interests of CDP
JV Member in BR CDP pursuant to the “buy/sell” rights or put rights established
under the BR CDP JV Agreement, including, without limitation, Sections 12.06 and
12.09 thereof. The terms and conditions, including, without limitation, terms
pertaining to price and timing, governing the method by which the BR JV Member
shall acquire the interests of Duke and Commander shall be as set forth in the
BR CDP JV Agreement, a copy of which Duke and Commander acknowledge has been
provided to them. For the avoidance of doubt, not only, if applicable, shall BR
JV Member acquire the Duke and Commander Co-Tenancy interests under such
circumstances, but Duke and Commander expressly acknowledge and agree that they
are required to, and shall, convey their Co-Tenancy interests to BR JV Member in
such circumstances.

 

3

   

 

6.          Waiver Regarding Right of Partition, Sale, Refinancing and Exchange.
Notwithstanding Section 4 of the TIC Agreement, each of Duke and Commander
hereby fully and irrevocably waive their right to partition the Property and/or
to vote on any sale, refinancing or exchange of the Property.

 

7.          Developer. The Co-Tenants hereby approve the Development Agreement.
The Co-Tenants hereby agree that Developer will be paid a Development Fee as set
forth in the Development Agreement together with such other fees as are set
forth in the Development Agreement. Notwithstanding the provisions of Section 11
of the TIC Agreement, and in addition to any rights BR CDP has under the TIC
Agreement, BR CDP shall have the exclusive right and authority to unilaterally
declare a “default” or “Event of Default” under the Development Agreement and to
exercise, in the name and on behalf of the Co-Tenants and the Owner (as such
term is defined in the Development Agreement), any right of termination
contained therein as a result of such default or Event of Default (after the
expiration of any applicable cure period). BR CDP shall have the right, but not
the obligation, to (a) replace Catalyst Developer I, LLC (“Catalyst”) and/or
Trustee with a new Developer and a new Trustee reasonably qualified to complete
the Project (as such term is defined in the Development Agreement); and (b) take
such other actions as BR CDP deems, in its sole but reasonable discretion as
necessary or appropriate for the benefit of the Co-Tenants to protect the
Property and/or to complete the Project. Notwithstanding the foregoing, as a
condition precedent to removing or replacing Catalyst as set forth in this
Section 7, (x) BR CDP must cause Catalyst (or any affiliate or principal of
Catalyst) who has executed a guaranty in connection with the Loan to be
prospectively released from such guaranty or (y) if the lender under the Loan
refuses to release Catalyst or its affiliates or principals, BR CDP (and certain
Affiliates of the BR JV Member reasonably acceptable to Catalyst) must indemnify
and hold harmless such parties with respect to any losses, costs or expenses
incurred thereunder except to the extent that (x) Catalyst or its affiliates are
otherwise obligated to BR CDP or to BR JV Member, without right of
reimbursement, under a written agreement for the amount sought to be recovered
under such guaranty or (y) the amount sought to be recovered would never be
collectible from, or claimed against, BR CDP but for the fraud, willful
misconduct, gross negligence or willful misappropriation of funds by Catalyst or
its affiliates; provided, that BR CDP shall not be obligated to indemnify
Catalyst with respect to any action which Catalyst has expressly approved of or
consented to in writing within two (2) business days following the receipt of
written notice from BR CDP that BR CDP intends to take such action. If Catalyst
has not affirmatively responded to BR CDP by the end of such two (2) business
day period, Catalyst shall be deemed to have expressly disagreed with the
action.

 

8.          Administration. The Co-Tenants hereby appoint BR CDP to administer
and enforce the rights and obligations of the Co-Tenants under this Agreement,
the TIC Agreement and the Development Agreement.

 

9.          Investment Banking Fee. Each of the Co-Tenants acknowledges and
agrees that, at the Closing of the acquisition of the Property, they shall
proportionally bear the expense of an investment banking fee to BR JV Member
equal to one percent (1%) of the Project’s Total Project Budget (as defined in
the BR CDP JV Agreement) (exclusive of the Development Fee payable pursuant to
the Development Agreement and this investment banking fee).

 

4

   

 

10.         Capital Contribution Obligations; Distributions of Net Cash From
Operations and Net Cash From Sales or Refinancings; Failure to Make Required
Cash Contributions.

 

a.Duke/Commander Cash Contribution. In the event Additional Cash Contributions
are required from time to time under the TIC Agreement, the Co-Tenants have
agreed that, notwithstanding Duke’s and Commander’s failure to make any
Additional Cash Contribution, (i) Duke and Commander shall not be deemed to be
in default under Section 8 of the TIC Agreement and (ii) BR CDP shall not be
entitled to make a Default Loan as described in Section 8 of the TIC Agreement,
if the following condition is satisfied: CDP JV Member fully funds Duke’s and
Commander’s share of the Additional Cash Contributions required under the Cash
Call Notice. If Duke and Commander do in fact make their Additional Cash
Contributions as required under a Cash Call Notice, they shall be entitled to
repayment on a fourth priority basis as provided in Section 10(b)(D) below. If
they do not, but CDP JV Member instead makes Duke’s and Commander’s share of the
Additional Cash Contribution, then BR CDP (for the benefit of the CDP JV Member)
shall get credit for making such Additional Cash Contribution under the TIC
Agreement and shall be entitled to repayment on a fourth priority basis as
provided in Section 10(b)(D) below.

 

b.Section 12 of the TIC Agreement is hereby deleted in its entirety, and
restated below as follows:

 

“Distribution of Net Cash from Operations, Sales or Refinancings. Subject to any
applicable restrictions in any loan document created with respect to the
Property, Net Cash from Operations and Net Cash from Sales or Refinancings shall
be distributed to the Co-Tenants, in the following order and priority:

 

A.           First, to repay any Default Loan, with payment of interest first
and then principal;

 

B.           Second, to BR CDP in connection with any funded Shortfall to the
extent provided under Sections 10(c) of the TIC Management Agreement;

 

C.           Third, to repay any loan (excluding a Default Loan made on behalf
of a Defaulting Co-Tenant pursuant to Section 8 above) approved by BR CDP and
made by any Co-Tenant for the benefit of the Property or in furtherance of the
ownership or operation thereof. Payments to the Co-Tenants to repay loans shall
be made, pari passu, in proportion to each Co-Tenant’s share of the total of
such loans, with payment of interest first and then principal;

 

D.           Fourth, to the Co-Tenants until they have been repaid in full their
Additional Cash Contributions and their Additional Cash Contribution Preferred
Return (i.e., an amount accruing at the rate of ten percent (10%) per annum on
each Co-Tenant’s unreturned Additional Cash Contributions, compounded monthly
and calculated on a cumulative basis). Payment to the Co-Tenants shall be pari
passu, and made pro-rata in accordance with each Co-Tenant’s percentage share of
all such Additional Cash Contributions;

 

E.           Fifth, to the Co-Tenants until they have been repaid in full their
Initial Cash Contributions. Payment to the Co-Tenants shall be made in
proportion to their Pro Rata Shares;

 

5

   

 

F.           Sixth, to BR CDP in return of its Section 8.04(a) Advances, to the
extent provided under Section 10(d) of the TIC Management Agreement; and

 

G.           Seventh, to the Co-Tenants, in proportion to their Pro Rata Shares.

 

c.Failure to fund Hard Cost Overruns, Soft Cost Overruns or Section 8.04(a)
Advances. In accordance with Section 8.04(b) of the BR CDP JV Agreement, if
there is a Hard Cost Overrun or Soft Cost Overrun that needs to be funded, then
BR CDP shall issue a Cash Call Notice under the TIC Agreement and it shall be
funded 10% by the Co-Tenants and 90% by BR CDP (of which 55.56% shall be funded
by the BR JV Member and 44.44% shall be funded by the CDP JV Member); provided
however, if Duke and Commander do not timely fund their 10% share, then BR CDP
shall be required to fund the full one hundred percent (100%) of the amount
required pursuant to the Cash Call Notice (of which 50% shall be funded by the
BR JV Member and 50% shall be funded by the CDP JV Member). In addition, in
accordance with Section 8.04(a) of the BR CDP JV Agreement, the CDP JV Member
must on its own account solely fund into BR CDP a Catalyst Section 8.04(a)
Advance (as defined in the BR CDP JV Agreement); and the BR JV Member must on
its own account solely fund into BR CDP a BR Section 8.04(a) Advance (as defined
in the BR CDP JV Agreement). To the extent any party fails to fund their share
as aforesaid, then the other party(ies) that funded their share shall have the
right (but not the obligation) to do so on behalf of the non-funding party(ies)
(a “Shortfall”). Any Shortfall so funded shall be entitled to repayment on a
second priority basis as provided in Section 10(b)(B) above, in an amount equal
to the sum of: (A) the product of (x) three (3), multiplied by (y) the
Shortfall, plus (B) the product of (x) ten percent (10%) per annum, multiplied
by (y) the figure which is three (3) times the Shortfall. For example, if Duke
and Commander were obligated but failed to fund a $10,000.00 Additional Cash
Contribution for a Hard Cost Overrun, and CDP JV Member likewise failed to do
so, but in fact BR JV Member funded said $10,000.00 to BR CDP, then prior to any
distribution of Net Cash from Operations or Net Cash from Sales or Refinancings
to Duke and/or Commander, BR CDP, for the benefit solely of BR JV Member, would
first receive a distribution equal to the sum of (x) $30,000.00 plus (y) ten
percent (10%) of $30,000.00 per year, and pro rata for partial years, for each
year that the $30,000.00 remains unreturned.

 

d.Return of Section 8.04(a) Advances. Notwithstanding anything contained herein
to the contrary, the parties acknowledge and agree that certain Section 8.04(a)
Advances under the BR CDP JV Agreement could relate solely to BR CDP and not to
the Property and therefore would not be contributed in turn to the Borrower. Any
such Section 8.04(a) Advances will be disregarded for purposes of the TIC
Agreement and TIC Management Agreement.

 

11.         Loan Guarantees. BR CDP agrees that certain of its principals shall
personally guarantee any Loan; provided, however, (i) in no event shall
principals of BR CDP comprising any affiliate of Bluerock Real Estate, LLC be
obligated to provide such a guaranty, and (ii) the content of such guarantees
shall be on terms and conditions reasonably acceptable to BR CDP.

 

6

   

 

12.        Modifications to TIC Agreement and Trust Agreement.

 

A.         Nothing in Section 8 of the TIC Agreement is intended to affect the
Co-Tenants’ right to exercise any other available remedies with respect to any
failure to make the Cash Contributions described in the TIC Agreement.

 

B.          Nothing in Section 10 of the TIC Agreement is intended to limit the
obligations of the members of BR CDP to make any required capital contributions
required under the BR CDP JV Agreement, nor shall Section 10 of the TIC
Agreement limit any Co-Tenant’s obligation to make their pro rata share of the
called capital.

 

C.          Additional Capital Contributions to avoid Loan Defaults. Without
limiting Subsection 7 of the TIC Agreement, and notwithstanding anything herein
to the contrary, if: (i) an event of default occurs under the Loan or, in the
reasonable opinion of the CDP JV Member, an event of default under the Loan is
imminent; (ii) funds sufficient to cure or avoid such event of default under the
Loan are not available from existing cash flow or applicable reserves; and (iii)
such default is not a result of any act or omission involving knowing violations
of the law, material breach of the TIC Agreement or any loan agreement
pertaining to the Loan, fraud, bad faith or gross negligence on the part of CDP
JV Member or any of its Affiliates (as defined in the BR CDP JV Agreement), and
(iv) the CDP JV Member or its Affiliates have an outstanding Loan guaranty,
then, if appropriate, CDP JV Member shall have the unilateral right (on behalf
of BR CDP) to make a Cash Call for a Protection Payment (as defined in the BR
CDP JV Agreement); provided, however, if CDP JV Member has failed to initiate
the Cash Call then the BR JV Member shall have the right to do so. Each such
authorized Cash Call Notice shall be in writing and shall set forth: (i) the
total amount of the Additional Cash Contribution; (ii) each Co-Tenant’s Pro Rata
Share thereof; and (iii) the specific proposed use of the funds requested. Each
Co-Tenant shall deliver to BR CDP said Co-Tenant’s Pro Rata Share of the
Additional Cash Contribution as set forth in the Cash Call Notice within ten
(10) days from the date of said notice, and such funds shall thereafter be used
solely in the manner described in the Cash Call Notice.

 

Solely in the event of a Cash Call pursuant to this Section 12.C, if either or
both of Duke or Commander elects not to or fails to contribute its Pro Rata
Share of such Cash Call, then CDP JV Member or BR JV Member if BR JV Member has
made the Cash Call in accordance with the preceding paragraph (in either case,
on behalf of BR CDP) shall have the unilateral right to do one or more of the
following: (1) cause the Trustee to borrow the required funds (whether from a
Co-Tenant or an unrelated third party), (2) cause the Trustee to sell the
Property (whether to a Co-Tenant or an unrelated third party), (3) cause the
Trustee to negotiate, compromise or settle any outstanding claim arising in
connection with the Loan, or (4) directly fund any amounts necessary to cure any
default under the Loan, in which event an amount equal to the product of (x) the
amount so funded to cure the default under the Loan multiplied by (y) the
aggregate percentage ownership in the Property of each of Duke and Commander,
shall be deemed a Default Loan by BR CDP to each of Duke and Commander and
treated accordingly pursuant to Section 8(A)(i) of the TIC Agreement. This
provision shall not be for the benefit of any creditor of the Trustee (including
a trustee in bankruptcy), and no creditor (including a trustee in bankruptcy)
shall have the right to force any of the Co-Tenants to make any such
contributions or loans. The exercise of these rights on behalf of BR CDP are, as
between the BR JV Member and the CDP JV Member, subject to any and all
restrictions and limitations within Section 6.05(c) of the BR CDP JV Agreement.

 

7

   

 

D.           Section 5 of the Trust Agreement is hereby modified by inserting
the following phrase at the beginning of the first sentence thereof: “Except as
otherwise agreed in writing by the Beneficiaries.”

 

E.           Section 6 of the TIC Agreement is hereby modified by deleting the
following phrase: “who, unless otherwise agreed to by the Beneficiaries in
writing, shall serve for a one (1) year term, and at the end of said one (1)
year term, if no other replacement manager has been appointed, shall continue to
serve as manager until another manager is appointed.” It is the intent of the
Co-Tenants that BR CDP retain the appointment made pursuant to Section 6 of the
TIC Agreement until such time as BR CDP elects to appoint a successor, which BR
CDP shall have the right to do in its sole discretion.

 

F.           The Co-Tenants shall fund their respective Initial Cash
Contributions, as set forth on Exhibit “B” to the TIC Agreement, in a single
installment when called for under Section 7.A. of the TIC Agreement.

 

13.         Miscellaneous Provisions.

 

A.           Notice.

 

(i)          Delivery Method. Any notice, election, or other communication
required or permitted hereunder shall be in writing addressed to the address set
forth on the first page of this Agreement and shall be either: (a) delivered in
person to the Co-Tenants, (b) sent by same day or overnight courier service, (c)
sent via facsimile with next business day delivery by one of the methods set
forth herein, or (d) sent by certified or registered United States mail, return
receipt requested, postage and charges prepaid, to the Co-Tenants at the
addresses referenced herein.

 

(ii)         Effective Date. Any notice, election, or other communication
delivered or mailed as aforesaid (“Notice”) shall, (a) if delivered in person,
be effective upon date of delivery; (b) if delivered by same day or overnight
delivery service, be effective on the date of delivery to such address or
addresses regardless if accepted; (c) if delivered by facsimile transmission, be
effective on the date the same was delivered if received at the recipient’s
facsimile machine prior to 5:00 p.m. EST/EDT, on a business day, or on the next
business day if received at the recipient’s facsimile machine on a non-business
day or after 5:00 p.m. EST/EDT on a business day; and (d) if delivered by mail,
be effective upon the earlier of the date of actual receipt, or five (5)
business days after deposit with the U.S. Postal Service regardless if actually
received.

 

(iii)        Change of Address. Each party hereto may change its address and
addresses for notice, election and other communication from time to time by
notifying the other parties hereto of the new address in the manner provided for
giving notice herein.

 

B.           Applicable Law. It is the intention of the Co-Tenants that all
questions with respect to the construction, enforcement and interpretation of
this Agreement and the rights and liabilities of the Co-Tenants shall be
determined in accordance with the laws of the State of Georgia, without regard
to principles of conflicts of laws.

 

C.           Separability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement or the
application thereof to any person or circumstances shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Agreement and the
application of such provision to other persons or circumstances shall not be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.

 

8

   

 

D.           Binding Effect. This Agreement is binding upon, and inures to the
benefit of, the Co-Tenants and their respective spouses, heirs, executors and
administrators, personal and legal representatives, successors and assigns;
provided, however, that no party to this Agreement shall be permitted to assign
any or all of its rights or obligations under this Agreement, except as provided
in Paragraph E below.

 

E.           Transfers; Assignments; Right of First Refusal. No party, including
all Co-Tenants and principal owners of the Co-Tenants, shall be permitted to
assign any of its rights or obligations under this Agreement, without the prior
written consent of BR CDP. Any assignment or attempted assignment of any of the
rights or obligations under this Agreement without complying with this Paragraph
E shall be void ab initio. Notwithstanding the foregoing, interparty transfers
of Co-Tenancy interests in the Property between Duke and Commander shall be
permitted provided the ownership composition of Duke and Commander does not
change from the ownership composition which existed as of the date of this
Agreement.

 

F.           Construction. In the event of any conflict between the terms and
provisions of the TIC Agreement (including, without limitation, Section 11(A) of
the TIC Agreement), and the terms and provisions of this Agreement, the terms
and provisions of this Agreement shall control and supersede over the TIC
Agreement. Duke and Commander expressly acknowledge and agree that the
provisions and powers of and granted under this Agreement to BR CDP supersede
any contrary or inconsistent provisions or powers that they may have under the
TIC Agreement or the Trust Agreement with the intent that all such powers may be
exercised only by BR CDP and not by Duke or Commander.

 

G.           Entire Agreement / Amendment / Waiver. Except as otherwise set
forth herein, together with the Development Agreement, the TIC Agreement and the
Trust Agreement, this Agreement contains all of the agreements of the
Co-Tenants. All prior or contemporaneous agreements or understandings, oral or
written, are merged in this Agreement and shall not be effective for any
purpose. No amendment of this Agreement or waiver of any provisions hereof shall
be valid or binding on the parties hereto unless such amendment or waiver shall
be in writing and signed by or on behalf of all the parties hereto, and no
waiver on one occasion shall be deemed to be a waiver of the same or any other
provision hereof in the future.

 

H.           Counterparts. This Agreement and any amendments hereto may be
executed in several counterparts, each of which shall be deemed to be an
original copy, and all of which together shall constitute one agreement binding
on all Co-Tenants, notwithstanding that all the Co-Tenants shall not have signed
the same counterpart.

 

I.            Venue-Jury Trial Waiver. The parties hereto agree that any suit
brought to enforce this Agreement, the TIC Agreement or the Trust Agreement
shall be venued only in any court of competent jurisdiction in the State of New
York, Borough of Manhattan, and, by execution and delivery of this Agreement,
each of the parties to this Agreement hereby irrevocably accepts and waives all
objection to, the exclusive jurisdiction of the aforesaid courts in connection
with any suit brought to enforce this Agreement, and irrevocably agrees to be
bound by any judgment rendered thereby. Each of the parties hereto hereby agrees
that service of process in any such proceeding may be made by giving notice to
such party in the manner and at the place set forth in Section 15 A. of the TIC
Agreement. The parties further mutually agree to waive all rights to trial by
jury.

 

(SIGNATURES ON FOLLOWING PAGE)

 

9

   

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date set forth above.

  

Signed and Acknowledged       in the presence of:           DUKE OF LEXINGTON,
LLC, an Ohio limited liability company         /s/ William S. Stacey   By: /s/
Jeanne C. Miller Print Name: William S. Stacey   Name: Jeanne C. Miller    
Title: Manager /s/ Michael T. Chambers       Print Name: Michael T. Chambers    
              COMMANDER HABERSHAM, LLC, an Ohio limited liability company      
  /s/ Sean Parker   By: /s/ J. Robert Brown Print Name: Sean Parker   Name: J.
Robert Brown     Title: Manager /s/ Emily Juday       Print Name:

Emily Juday

                  BR/CDP CB VENTURE, LLC, a Delaware limited liability company  
          By: CB Developer, LLC, a Georgia limited liability company, a Manager
/s/ Benjamin Field       Print Name:

Benjamin Field

    By: Catalyst Development Partners II,           LLC, a Georgia limited
liability company, as its Managing Member /s/ Elizabeth Smith         Print
Name:

Elizabeth Smith

    By: /s/ Mark Mechlowitz 



        Name: 

Mark Mechlowitz



        Title: 

Manager

 

10

   

 

Trustee joins in the execution of this Agreement to evidence its agreement to
the terms of Section 12 D and 13 I:

 

Signed and Acknowledged     in the presence of:         CB OWNER, LLC, a
Delaware limited liability company         /s/ Sheronda Davis   By: /s/ Mark
Mechlowitz  Print Name:

Sheronda Davis

  Name: Mark Mechlowitz      Title: Vice President /s/ Benjamin Field      
Print Name:

Benjamin Field

     

 

11

   

 

EXHIBIT “A”

 

Legal Description

 

All that tract of land lying or being Land Lot 6, 17th District, Fulton County
and the City of Atlanta, Georgia, and being more particularly described as
follows:

 

BEGINNING at a 1/2 inch re-bar found at the intersection of the southerly right
of way of Interstate 85, a variable width right of way, and the westerly right
of way of Cheshire Bridge Road, also a variable width right of way;

 

THEN leaving the right of way of Interstate 85, proceed the following courses
along the said westerly right of way of Cheshire Bridge Road:



South 55 degrees 38 minutes 44 seconds East for 30.92 feet to a 1/2 inch re-bar
found;

THEN South 06 degrees 51 minutes 23 seconds East for 248.74 feet to a nail
found;

THEN South 28 degrees 07 minutes 38 seconds East for 42.38 feet to a 1/2 inch
re-bar found;

THEN South 67 degrees 28 minutes 12 seconds West for 145.43 feet to a 1/2 inch
re-bar found;

THEN South 00 degrees 42 minutes 52 seconds West for 123.24 feet to a 1/2 inch
re-bar found;

THEN North 88 degrees 37 minutes 53 seconds West for 43.35 feet to a 1/2 inch
re-bar found;

THEN South 09 degrees 34 minutes 54 seconds East for 86.90 feet to a 1/2 inch
re-bar found;

THEN North 89 degrees 25 minutes 02 seconds West for 172.15 feet to a 1/2 inch
open top pipe found;

THEN North 25 degrees 59 minutes 36 seconds West for 95.01 feet to a point;

THEN North 26 degrees 42 minutes 06 seconds West for 470.00 feet to a point on
the southerly variable right of way of Interstate 85;

THEN continue the following courses along said southerly right of way of
Interstate 85;

North 82 degrees 57 minutes 58 seconds East for 105.01 feet to a 1/2 inch re-bar
found;

THEN North 79 degrees 50 minutes 07 seconds East for 257.68 feet to a point;

THEN North 89 degrees 59 minutes 21 seconds East for 156.66 feet to a 1/2 inch
re-bar found at the POINT OF BEGINNING.

 

Together with and subject to covenants, easements, and restrictions of record.

 

Said property contains 4.877 acres more or less.

 

12

   

 

EXHIBIT “B”

 

DEVELOPMENT AGREEMENT

 

13

